Citation Nr: 0912493	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-14 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an earlier effective date prior to 
February 25, 2004, for the grant of service connection for 
hypertension. 

2.  Entitlement to an earlier effective date prior to 
February 25, 2004 for the grant of a 40 percent disability 
rating for a back disorder, claimed as back strain with 
scoliosis and spondylolisthesis.

3.  Entitlement to an earlier effective date prior to 
February 25, 2004 for the grant of a 30 percent disability 
rating for a hiatal hernia with gastroesophageal reflux 
disease (GERD). 

4.  Entitlement to an earlier effective date prior to 
February 25, 2004 for the grant of a 10 percent disability 
rating for hay fever with a history of epistaxis.

5.  Entitlement to an earlier effective date prior to 
February 25, 2004, for a grant of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).

ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 1981 
and from October 1981 to April 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  That decision granted service 
connection for hypertension, assigning a 10 percent 
evaluation effective February 25, 2004; granted a 40 percent 
evaluation for a service-connected back strain with scoliosis 
and spondylolisthesis, effective February 25, 2004; granted a 
30 percent evaluation for a hiatal hernia with GERD, 
effective February 25, 2004; granted a 10 percent evaluation 
for hay fever with a history epistaxis, effective February 
25, 2004; and granted TDIU, effective February 25, 2004.  The 
veteran appealed the effective dates assigned in that 
decision to BVA, and the case was referred to the Board for 
appellate review. 

In his May 2007 substantive appeal (VA Form 9), the veteran 
requested a hearing at a local VA office before a member of 
the Board.  A hearing was scheduled for March 2008.  However, 
the veteran failed to appear for the hearing.  As the claims 
file contains no request for postponement prior to the date 
of the hearing nor has the veteran attempted to show good 
cause for his failure to appear, the Board will consider the 
veteran's request for a hearing as withdrawn.  38 C.F.R. § 
20.704(d) (2008).  

However, the Board notes that in June 2007, the veteran 
presented testimony at a personal hearing conducted at the 
Louisville RO before a decision review officer (DRO).  A 
transcript of this personal hearing is in the veteran's 
claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A January 2003 RO decision denied service connection for 
hypertension, an increased evaluation for a service-connected 
back disorder, an increased evaluation for a hiatal hernia 
with GERD, an increased evaluation for hay fever with a 
history of epistaxis and TDIU.

3.  The veteran filed an NOD as to that decision in February 
2004; however, this appeal was not timely and the January 
2003 RO decision became final.

4.  The RO construed the veteran's February 2004 untimely NOD 
as an informal claim to reopen.

5.  Following the issuance of the January 2003 RO decision, a 
formal or informal claim for service connection for 
hypertension was not received prior to the informal claim 
filed on February 25, 2004.

6.  The record does not reflect that it was factually 
ascertainable prior to February 25, 2004, that the veteran's 
back disorder was productive of favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.

7.  The record does not reflect that it was factually 
ascertainable prior to February 25, 2004, that the veteran's 
hiatal hernia with GERD was productive of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable impairment of health.

8.  The record does not reflect that it was factually 
ascertainable prior to February 25, 2004, that the veteran's 
hay fever with history of epistaxis was productive of 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side.

9.  Prior to February 25, 2004, the veteran was assigned a 20 
percent disability evaluation for his back disorder; a 
noncompensable disability evaluation for his hiatal hernia 
with GERD; and, a noncompensable disability evaluation for 
his hay fever with a history of epistaxis.

10.  A May 2005 RO decision increased the veteran's 
disability evaluation to 40 percent for his back disorder, 
effective from February 25, 2004, increased his disability 
evaluation to 30 percent for his hiatal hernia with GERD, 
effective from February 25, 2004, and increased his 
disability evaluation to 10 percent for hay fever with a 
history epistaxis, effective from February 25, 2004.

11.  The medical evidence of record shows that the veteran 
was unemployable due to his service-connected disabilities as 
of February 25, 2004.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to February 
25, 2004, for the grant of service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.155, 3.157, 
3.159, 3.400 (2008).

2.  The requirements for an effective date prior to February 
25, 2004, for the assignment of a 40 percent disability 
evaluation for a back disorder have not been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.155, 3.157, 3.159, 3.400 (2008).

3.  The requirements for an effective date prior to February 
25, 2004, for the assignment of a 30 percent disability 
evaluation for a hiatal hernia with GERD have not been met.  
38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.155, 3.157, 3.159, 3.400 (2008).

4.  The requirements for an effective date prior to February 
25, 2004, for the assignment of a 10 percent disability 
evaluation for hay fever with a history of epistaxis have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2008).

5.  The requirements for an effective date prior to February 
25, 2004, for the grant of TDIU have not been met.  38 
U.S.C.A. § 5101, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.155, 3.157, 3.159, 3.340, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's claims for an earlier effective 
date, the Board notes that such notice is unnecessary in this 
case.  The veteran is challenging the effective date for the 
grant of service connection for hypertension, the grant of an 
increased evaluation for a back disorder, a hiatal hernia 
with GERD and hay fever with a history epistaxis, as well as 
the grant of TDIU, in a May 2005 rating decision.  If, in 
response to notice of its decision on a claim for which VA 
has already given the  
§ 5103 notice, VA receives a notice of disagreement that 
raises a new issue, § 7105 (d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but § 5103 does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-03 
(December 22, 2003).  Thus, the Board finds that under the 
holding in VAOPGCPREC 8- 03, further notice from VA to the 
veteran is not required with regard to his claims for an 
earlier effective date prior to February 25, 2004, for his 
claims.  

In any event, the veteran received notice of how VA 
determines an effective date in April 2007 and October 2007 
notice letters  Although failure to provide pre-adjudicative 
notice of any of the necessary duty to notify elements is 
presumed to create prejudicial error, see Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Board observes that after 
the April 2007 letter was issued, the veteran received a July 
2007 supplemental statement of the case (SSOC), which 
constitutes a "readjudication decision" that complies with 
all applicable due process and notification requirements.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Therefore, the Board concludes that the provisions of the 
VCAA and the current laws and regulations have been complied 
with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service treatment 
records as well as all available VA treatment records and 
private treatment records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  The 
veteran was also afforded VA examinations in November 2004 
and January 2005.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

A claim for TDIU is an application for increased compensation 
within the meaning of the statute because the claimant is 
attempting to show that his service-connected disability has 
worsened.  Wood v. Derwinski, 1Vet. App., 267, 269 (1991).  
For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

I.  Service Connection

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that February 
25, 2004, is the correct date for the grant of service 
connection for hypertension.  While the veteran has alleged 
that he is entitled to an earlier effective date of June 22, 
2001, for his award of service connection, there is no basis 
under the governing legal criteria to establish that he is 
legally entitled to an earlier effective date.

The veteran's claim for service connection for hypertension 
was previously denied in a January 2003 RO decision.  The 
veteran was notified of that decision and of his appellate 
rights in a January 30, 2003 letter.  Specifically, the 
letter notified the veteran that if he did not agree with the 
decision, he should right to VA to explain why, and that he 
had one year from the date of the letter to appeal the 
decision (emphasis in original), or until January 30, 2004.  
The veteran did not file a notice of disagreement of that 
decision within that time, and it became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Following the passage of the one year time limit on January 
30, 2004, the veteran presented his disagreement with the 
January 2003 rating decision in a correspondence received on 
February 25, 2004.  This correspondence was not timely and 
therefore is not a valid NOD.  See 38 C.F.R. § 20.302.  The 
RO then sent the veteran a letter, dated in April 2004, 
explaining to the veteran that his NOD was not received 
within the one year time limit set by law, and that 
accordingly, his February 2004 statement would be constructed 
as an informal claim to reopen.  Importantly, the record does 
not contain any statement or action dated earlier than 
February 25, 2004, indicating an intent to file an 
application to reopen his previously denied claim or which 
disagreed with the January 2003 RO decision within the one 
year time limit.  In fact, the veteran did not submit 
anything to VA between the issuance of the January 2003 RO 
decision and February 25, 2004.  

The Board does acknowledge that the evidence of record 
includes VA medical center treatment records dated between 
November 2003 and February 2004.  Although those treatment 
records do show that the veteran sought treatment for his 
hypertension, the veteran did not express any intent to file 
a claim for service connection at that time.  Indeed, the 
veteran never requested that his hypertension be service-
connected between the issuance of the January 2003 RO 
decision and the informal claim received on February 25, 
2004.  Rather, he merely sought treatment for the condition.  
In fact, those medical records were not even submitted to VA 
until the veteran filed his informal claim on February 25, 
2004.  As such, it was not clear that the veteran intended to 
file a claim.  While VA is obligated to consider all possible 
bases for compensation, this does not mean that it must 
consider claims that have not been raised.  See Dunson v. 
Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must 
identify the benefit sought); Cf. Brannon v. West, 12 Vet. 
App. 32, 34 (1998) (noting that the Board is not required to 
anticipate a claim where no intention to raise it was 
expressed).  Therefore, the Board finds that the veteran did 
not express an intent to file a claim for service connection 
for hypertension during his VA medical center treatment prior 
to February 25, 2004.

The Board does observe the veteran's argument in his July 
2006 statement and at his June 2007 DRO hearing that he 
should be provided a waiver for his untimely NOD, because 
only 25 days had passed between the expiration of his appeal 
period and the filing of his February 25, 2004, statement.  
The veteran contends that he was unable to file sooner due to 
personal issues.  

The Board notes section 3.109(b) of VA regulations, which 
provides, in pertinent part, that time limits within which 
claimants or beneficiaries are required to act to perfect a 
claim or challenge an adverse VA decision may be extended for 
good cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant, or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  
Denials of time limit extensions are separately appealable 
issue.  38 C.F.R. § 3.109(b).

In this case, after receiving the Veteran's untimely NOD and 
request for extension of time in February 2004, the RO sent 
the Veteran a letter, informing him that his NOD was not 
received in the time limit set by law.  The letter continued 
that if the Veteran did not agree with this decision that his 
NOD was untimely, he should write to the RO and explain why, 
and that he had one year from the date of that letter to do 
so.  The RO enclosed VA Form 4107, Yor Rights to Appeal Our 
Decision, which explained his right to appeal.  However, the 
Veteran did not appeal that decision within that timeframe.  
Moreover, the Veteran did not provide good cause for why his 
NOD was untimely.  In his February 2004 statement, he simply 
stated that "although I am over the one year time limit for 
an appeal, I intend to show that the VA rater was clearly 
wrong in their decision."  The only contention the Veteran 
has made as to why he was unable to file sooner was at his 
June 2007 DRO hearing, where he stated that he had personal 
things going on in his life at that time  However, the Board 
finds that an assertion of personal issues, without more, 
does not amount to a showing of good cause.  Therefore, 
because good cause has not been shown and the Veteran did not 
appeal the decision that his NOD was untimely, his February 
2004 statement was properly construed by the RO as a new 
claim.

The veteran also stated at his June 2007 personal hearing 
that he did not understand why his claim was granted in May 
2005 based on the same evidence which denied the claim in 
January 2003.  However, the Board notes that private medical 
records, showing that the veteran was treated for 
hypertension in November 1995, which was within one year from 
his separation from service, were not received by the RO 
until February 25, 2004, when the veteran submitted his 
untimely NOD/informal claim to reopen.  Thus, although these 
records show that, arguably, entitlement for service 
connection arose in November 1995, the veteran did not file a 
claim at that time, nor do these records reflect that he 
intended to file a claim at that time.  The Board reiterates 
that the effective date of an award of disability 
compensation based on a claim to reopen after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  Thus, although 
entitlement arguably arose prior to February 25, 2004, the 
date of claim, February 25, 2004, is later and is therefore 
the effective date for the award of service connection for 
hypertension.

In summary, the veteran's statements and the medical evidence 
dated prior to February 25, 2004, did not demonstrate an 
intent to raise an informal claim for hypertension.  
Therefore, the Board finds that a formal or informal claim 
was not received prior to the claim filed on February 25, 
2004.  Again, applicable law provides that the effective date 
of an award based on a claim reopened after final 
adjudication shall not be earlier than the date of receipt of 
application.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.400 (2008).  In addition, the veteran's argument 
for equitable tolling of the time period to complete an 
appeal to the Board is barred by law.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for an effective date prior to February 25, 2004, 
for the grant of service connection for hypertension.  
Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Therefore, the veteran's claim for an effective date 
prior to February 25, 2004, for the grant of service 
connection for hypertension, must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

II.  Increased Ratings 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that February 
25, 2004, is the correct date for the assignment of a 40 
percent disability evaluation for the veteran's service-
connected back disorder, a 30 percent disability evaluation 
for the veteran's service-connected hiatal hernia with GERD 
and a 10 percent evaluation for the veteran's hay fever with 
history of epistaxis.  While the veteran has alleged that he 
is entitled to an earlier effective date of June 21, 2001, 
for the above-listed increased disability evaluations, there 
is no basis under the governing legal criteria to establish 
that an earlier effective date is warranted.

A rating decision dated in July 1995 granted service 
connection for a back disorder, assigning a 20 percent 
evaluation, a hiatal hernia with GERD, assigning a 
noncompensable evaluation, and hay fever with a history of 
epistaxis, assigning a noncompensable evaluation, effective 
from March 7, 1995.  The veteran was notified of that 
decision and of his appellate rights, but he did not file a 
notice of disagreement with the disability evaluations 
assigned.  In general, rating decisions that are not timely 
appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

Subsequently, on June 21, 2001, the veteran filed a claim for 
increased ratings of his service- connected disabilities.  A 
January 2003 rating decision denied the veteran's claims.  
The veteran was notified of that decision and of his 
appellate rights in a January 30, 2003 letter.  Specifically, 
the letter notified the veteran that if he did not agree with 
the decision, he should write to VA to explain why, and that 
he had one year from the date of the letter to appeal the 
decision (emphasis in original), or until January 30, 2004.  
The veteran did not file a notice of disagreement of that 
decision within that time, and it became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Following the passage of the one year time limit on January 
30, 2004, the veteran presented his disagreement with the 
January 2003 rating decision in a correspondence received on 
February 25, 2004.  As is explained in more detail above, 
this correspondence was not timely and is therefore not a 
valid NOD.  See 38 C.F.R. § 20.302.  As such, the veteran's 
February 25, 2004 correspondence was accepted as an informal 
claim.  The May 2005 rating decision currently on appeal 
granted a 40 percent disability evaluation for the veteran's 
back disorder, a 30 percent disability evaluation for the 
veteran's hiatal hernia with GERD and a 10 percent evaluation 
for his hay fever with a history of epistaxis, effective from 
February 25, 2004, the date of the veteran's reopened claim.

The record does not contain any statement dated earlier than 
February 25, 2004, indicating any disagreement with the 
January 2003 decision, and as such, it became final.  In 
fact, the veteran did not submit anything to VA between the 
issuance of January 2003 rating decision and the February 25, 
2004 correspondence that pertained to or referred to his 
service-connected back disorder, hiatal hernia with GERD or 
hay fever with a history of epistaxis.  As such, the veteran 
did not demonstrate an intent to raise an informal claim for 
increased disability evaluations prior to February 25, 2004.

Nevertheless, the Board notes that VA medical records dated 
from November 2003 to January 2004 document treatment of the 
veteran's service-connected back disorder and his hiatal 
hernia with GERD.  VA regulations provide that the date of 
outpatient or hospital examination or date of admission to a 
VA hospital will be accepted as the date of receipt of claim 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or where a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).  
However, the medical evidence of record does not establish 
that the veteran would have been entitled to an increased 
disability evaluation for his back disorder, hiatal hernia 
with GERD or hay fever with a history of epistaxis prior to 
February 25, 2004.  In this regard, the VA medical records 
dated from November 2003 to January 2004 did not show the 
veteran to have favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine to 30 degrees or less.  In fact, a January 2004 
treatment note reflects that the veteran had forward flexion 
to 40 degrees.  Nor did those records indicate that the 
veteran had weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Furthermore, the records do not show that the 
veteran's hiatal hernia was productive of persistent, 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable impairment with health, and 
they do not show any treatment for hay fever with a history 
of epistaxis.  As such, the Board finds that it was not 
factually ascertainable that the veteran satisfied the 
necessary criteria for an evaluation in excess of 20 percent 
for his back disorder, or a compensable evaluation for his 
hiatal hernia with GERD or his hay fever with a history of 
epistaxis, prior to February 25, 2004.

The Board does observe the veteran's argument that the 
veteran's February 25, 2004 correspondence should be accepted 
as an NOD, because of his personal issues.  However, as is 
explained in more detail above, the Veteran did not appeal 
the decision finding that his NOD was untimely, nor did he 
show good cause for not filing his NOD within the statutorily 
prescribed time limit.  38 C.F.R. § 20.302.

The Board reiterates that the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
earlier effective date prior to February 25, 2004, for the 
assignment of a 40 percent disability evaluation for a back 
disorder, a 30 percent evaluation for a hiatal hernia with 
GERD, or a 10 percent evaluation for hay fever with a history 
epistaxis.  Because the preponderance of the evidence is 
against the veteran's claims, the benefit of the doubt 
provision does not apply.  As such, entitlement to an 
effective date prior to February 25, 2004, for the veteran's 
increased rating claims must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


III.  TDIU

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
veteran is not entitled to an earlier effective date for the 
grant of TDIU.  The veteran has argued that June 22, 2001 
should be the correct effective date for the award of TDIU.  
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board concludes that June 21, 2001 cannot be the effective 
date for the grant of TDIU.  In this regard, a January 2003 
rating decision denied the veteran's claim for TDIU (which 
was filed on June 21, 2001).  The veteran did not file a 
timely appeal of that decision, and it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  

Subsequently, on February 25, 2004, the veteran filed an 
untimely NOD, which, as noted above, the RO construed as an 
informal claim to reopen.  At that time, service connection 
was already in effect for a back disorder, a hiatal hernia 
with GERD and hay fever with a history of epistaxis.  The 
veteran's February 25, 2004 informal claim requested rating 
increases for these service-connected disabilities and TDIU.  

In a May 2005 RO decision, the veteran's back disorder was 
increased to 40 percent disabling, his hiatal hernia with 
GERD was increased to 30 percent disabling, and his hay fever 
with a history of epistaxis was increased to 10 percent 
disabling.  The effective date of these increased ratings was 
February 25, 2004.  The RO also granted TDIU, effective from 
February 25, 2004.

The February 25, 2004 effective date was assigned as it was 
the date that the veteran met the schedular requirements for 
individual unemployability.  As previously indicated, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date otherwise, date of receipt of claim.  As such, the Board 
must determine whether it was factually ascertainable that 
the veteran was unemployable due to service-connected 
disabilities prior to February 25, 2004.

The Board observes that the veteran did not have one service- 
connected disability rated as 40 percent disabling and 
sufficient additional disability ratings to bring his 
combined rating to 70 percent or more prior to February 25, 
2004.  Nor did he have at least one service- connected 
disability ratable at 60 percent or more.  As such, he did 
not meet the schedular requirements for TDIU until the May 
2005 rating decision granted increased rating for the 
veteran's service-connected back disorder, hiatal hernia with 
GERD and hay fever with a history epistaxis.  As noted above, 
that decision assigned a 40 percent evaluation for a back 
disorder, a 30 percent evaluation for a hiatal hernia with 
GERD and a 10 percent evaluation for hay fever with a history 
of epistaxis, all effective from February 25, 2004, thereby 
giving the veteran one service- connected disability rated as 
40 percent disabling and sufficient additional disability 
ratings to bring his combined rating to 70 percent or more.  
Therefore, the veteran did not meet the objective criteria 
for the award of TDIU until February 25, 2004.

Having failed to meet the objective criteria of 38 C.F.R. § 
4.16(a), prior to February 25, 2004, it then becomes 
necessary to consider the veteran's claim for a TDIU rating 
under the subjective criteria 38 C.F.R. § 4.16(b).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rating 
totally disabled.  38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  The central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's education, 
special training, and previous work experience, but not to 
his age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  The ultimate question, however, is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, 4 Vet. App. at 363.

In this case, the evidence of record does not establish that 
the veteran was unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities prior to February 25, 2004.  The Board notes the 
veteran has been in receipt of Social Security Administration 
(SSA) benefits since May 15, 2000.  However, a review of the 
SSA decision shows that in addition to the veteran's service-
connected back disorder and hypertension, its rests in part 
upon depression, insomnia and paresthesia of the lower legs.  
The Board is only concerned with the impact of the veteran's 
service-connected disabilities.  Moreover, the criteria 
utilized by VA and the SSA in determining entitlement to 
disability benefits are not same, and a determination by SSA 
is not binding upon VA.  See, e.g., Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  
The law requires VA to make an independent analysis and 
determination.  In this case, VA is not able to consider all 
the disabilities from which the veteran suffers in 
determining unemployability.  See 38 C.F.R. § 4.16(a).  As 
such, the grant of SSA benefits in May 2000 is not sufficient 
to warrant referral for an extraschedular evaluation.  
Accordingly, the veteran has not been shown to have been 
unemployable due to his service-connected disabilities prior 
to February 25, 2004, the effective date of his increased 
evaluation for his service- connected disabilities.

In summary, the veteran did not meet the schedular 
requirements for entitlement to TDIU until February 25, 2004, 
and the medical evidence does not show that he was unable to 
secure and follow a substantially gainful occupation by 
reason of his service-connected disabilities prior to that 
time.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to February 25, 2004, for the grant of 
TDIU.  Because the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt provision does 
not apply.  Accordingly, an effective date prior to February 
25, 2004 for the grant of TDIU is not warranted. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.




ORDER

Entitlement to an earlier effective date prior to February 
25, 2004, for the grant of service connection for 
hypertension is denied. 

Entitlement to an earlier effective date prior to February 
25, 2004 for the grant of a 40 percent disability rating for 
a back disorder, claimed as back strain with scoliosis and 
spondylolisthesis, is denied.

Entitlement to an earlier effective date prior to February 
25, 2004 for the grant of a 30 percent disability rating for 
a hiatal hernia with gastroesophageal reflux disease (GERD) 
is denied. 

Entitlement to an earlier effective date prior to February 
25, 2004 for the grant of a 10 percent disability rating for 
hay fever with a history of epistaxis is denied.

Entitlement to an earlier effective date prior to February 
25, 2004, for a grant of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


